Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15183 Page 1 of 6




    1   Whitney E. Street (CA Bar No. 223870)
        BLOCK & LEVITON LLP
    2   100 Pine Street, Suite 1250
        San Francisco, CA 94111
    3   Tel.: (415) 968-1852
    4   Fax: (617) 507-6020
        wstreet@blockesq.com
    5
        Gregory S. Asciolla (pro hac vice application
    6   forthcoming)
        LABATON SUCHAROW LLP
    7   140 Broadway
    8   New York, NY 10005
        Tel: (212) 907-0700
    9   Fax: (212) 818-0477
        gasciolla@labaton.com
   10
        [Additional Counsel on Signature Page]
   11
   12   Counsel for Plaintiffs BB&B Business Group
        and Larry George Rightmyer II
   13
   14                               UNITED STATES DISTRICT COURT

   15                            SOUTHERN DISTRICT OF CALIFORNIA

   16   PERSIAN GULF, INC.                                        Case No. 3:15-cv-01749-DMS-AGS

   17                                      Plaintiff,
   18                                                             INTERESTED PARTY
                 vs.                                              RESPONSE TO NOTICE OF
   19                                                             RELATED CASES
   20   BP WEST COAST PRODUCTS LLC,
        et al.
   21
   22                                      Defendants.
   23    RICHARD BARTLETT, et al.,                                Case No. 18-cv—1374-DMS-AGS

   24    Individually and on Behalf of All Others
         Similarly Situated,
   25
   26                                      Plaintiffs,

   27            vs.
   28
         BP WEST COAST PRODUCTS LLC,
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15184 Page 2 of 6




    1    et al.,
    2
                                           Defendants.
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15185 Page 3 of 6




    1            Interested Parties BB&B Business Group (“BB&B”) and Larry George
    2   Rightmyer II respectfully submit this response to the Notice of Related Cases
    3   pursuant to Local Rule 40.1(f), filed on May 19, 2020 by plaintiffs Persian Gulf
    4   Inc. and Richard Bartlett, ECF No. 414, (the “Notice”) and in further support of the
    5   Interested Party Response to Notice of Related Cases filed on May 20, 2020 by
    6   Fricke-Parks Press, Justin Lardinois, and Vincent Cendejas, ECF No. 416, (the
    7   “Fricke-Parks Press” response).
    8            BB&B and Mr. Rightmyer are plaintiffs in BB&B Business Group, et al., v.
    9   Vitol Inc., et al., Case No. 3:20-cv-03535 (N.D. Cal) (the “BB&B action”), a case
   10   that contains substantially identical allegations to those in Fricke-Parks Press, Inc.,
   11   et al. v. SK Energy, et al., Case No. 3:20-cv-03148 (N.D. Cal.), one of the nine
   12   actions identified in the Notice as related to the above-captioned cases. ECF 414.
   13   (The BB&B action plus the nine identified cases are collectively referred to as the
   14   “Spot Price Manipulation cases.”)1
   15            The Spot Price Manipulation cases involve different defendants and allege
   16   different facts and different legal theories than those in the above-captioned cases.
   17   Each of the other cases alleges a conspiracy between two commodities trading
   18   companies (and their employees) to illegally inflate the benchmark spot prices of
   19   gasoline in California. They further allege that the conspirators accomplished their
   20   scheme by engaging in illegal trades, before and after the 2015 explosion at the
   21   Torrance refinery.
   22            The above-captioned cases, on the other hand, do not concern commodities
   23   traders or spot price manipulation and have nothing to say about the conspiracy
   24   alleged in the Spot Price Manipulation cases. Instead, those two actions revolve
   25
   26
        1
         The BB&B Action is the subject of a pending Administrative Motion to Consider
        Whether Cases Should Be Related to the other Spot Price Manipulation cases
   27   pending in the Northern District of California. See Case No. 3:20-cv-03131-JSC,
   28   ECF No. 21 (N.D. Cal.).
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15186 Page 4 of 6




    1   around allegations that seven refineries in California conspired to reduce output in
    2   an effort to unlawfully inflate prices. And just as the above-captioned cases do not
    3   involve the commodity traders’ conspiracy at the core of the Spot Price
    4   Manipulation cases, the Spot Price Manipulation cases do not involve the refinery
    5   conspiracy at the core of the above-captioned cases. Moreover, the time frames in
    6   the two groups of cases are different: the Spot Price Manipulation cases allege
    7   conduct beginning in 2014 at the earliest while the above-captioned cases allege
    8   conduct beginning in 2012. It would appear that the sole overlap in the above-
    9   captioned cases and the Spot Price Manipulation cases is the allegation that
   10   gasoline purchasers in California paid unlawfully inflated prices.
   11            In addition to these substantive reasons against relating the cases, a
   12   relatedness determination would be premature given that Persian Gulf and Bartlett
   13   have not met any procedural requirements for transfer at this time. 2
   14            For the above-stated reasons, as well as those stated in the Fricke-Parks
   15   Press Response, BB&B and Mr. Rightmyer respectfully request that the Court
   16   reject Persian Gulf and Bartlett’s attempt to relate the nine unrelated cases.
   17   DATED: June 2, 2020                                  Respectfully submitted,
   18
                                                             /s/ Whitney E. Street
   19
                                                             Whitney E. Street (CA Bar No. 223870)
   20                                                        BLOCK & LEVITON LLP
                                                             100 Pine Street, Suite 1250
   21
                                                             San Francisco, CA 94111
   22                                                        Tel.: (415) 968-1852
                                                             Fax: (617) 507-6020
   23
                                                             wstreet@blockesq.com
   24
   25   2
          Notably, only one of the nine identified cases is before a Court in the Southern
   26   District of California, and there is already a pending motion to transfer that case to
        the Northern District of California under 28 U.S.C. section 1404. Cleveland v. SK
   27   Energy Americas, Inc., et al., Case No. 3:20-CV-00893-WQH-LL (S.D. Cal.), ECF
   28   3.
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
                                                                                                     2
Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15187 Page 5 of 6




    1                                                        Gregory S. Asciolla (pro hac vice
                                                             application forthcoming)
    2
                                                             Karin E. Garvey (pro hac vice application
    3                                                        forthcoming)
                                                             Domenico Minerva (pro hac vice
    4
                                                             application forthcoming)
    5                                                        Robin A. van der Meulen (pro hac vice
                                                             application forthcoming)
    6
                                                             Ethan H. Kaminsky (pro hac vice
    7                                                        application forthcoming)
    8                                                        LABATON SUCHAROW LLP
                                                             140 Broadway
    9                                                        New York, NY 10005
   10                                                        Tel: (212) 907-0700
                                                             Fax: (212) 818-0477
   11                                                        gasciolla@labaton.com
   12                                                        kgarvey@labaton.com
                                                             dminerva@labaton.com
   13                                                        rvandermeulen@labaton.com
   14                                                        ekaminsky@labaton.com

   15                                                        Counsel for Plaintiffs BB&B Business
   16                                                        Group and Larry George Rightmyer II

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
                                                                                                     3
Case 3:15-cv-01749-DMS-AGS Document 426 Filed 06/02/20 PageID.15188 Page 6 of 6




    1                                      CERTIFICATE OF SERVICE
    2            I hereby certify that on June 2, 2020, I caused the foregoing to be
    3   electronically filed with the Clerk of the Court using the CM/ECF system which
    4   will send notification of such filing to the e-mail addresses denoted on the
    5   Electronic Mail Notice List.
    6            I certify under penalty of perjury under the laws of the United States of
    7   America that the foregoing is true and correct. Executed on June 2, 2020.
    8
    9                                                         /s/ Whitney Street
                                                             BLOCK & LEVITON LLP
   10
                                                             100 Pine Street, Suite 1250
   11                                                        San Francisco, CA 94111
                                                             Tel.: (415) 968-1852
   12
                                                             Fax: (617) 507-6020
   13                                                        wstreet@blockesq.com
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        INTERESTED PARTY RESPONSE TO NOTICE OF RELATED CASES
        CASE NOS. 3:15-CV-01749-DMS-SGS AND 18-CV-01374-DMS-AGS
